Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art on record, Maehara (US 2016/0082779 A1) fails to disclose or suggest the each groove edge of each longitudinal groove portion includes portion linearly extending parallel to the tire circumferential direction. Claims 2-9, 11-20 depend on claim 1 and directly/indirectly include all the limitations of claim, and, hence, are allowable. Claim 21 is allowable since the current prior arts on record, Maehara (US 2016/0082779 A1) and Arai (US 2015/0273949 A1), fail to disclose each of the first and second crown lateral grooves intersects with a respective one of the longitudinal groove portions of one of the second main grooves and a respective one of the longitudinal groove portions of the other second main groove. It is the Examiner’s opinion that without use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743